EXHIBIT Merix Investor Relations Contact: Allen Muhich, Vice President, Finance 503.716.3700 Merix Corporation Announces Sale of Hong Kong Facility BEAVERTON, OR, January 4, 2010– Merix Corporation (NASDAQ: MERX) is pleased to announce it has reached a binding agreement to sell the building and long term land lease of its former Hong Kong manufacturing facility for $85.8 million Hong Kong dollars or approximately US$11.1 million. The sale agreement is anticipated to close in the spring of 2010 and is contingent upon approval by the Hong Kong Science and Technology Park and the buyer completing required financing. Upon closing, Merix anticipates net proceeds to approximate US$9.5 million from the transaction. The building and land lease are currently held on Merix financial statements at zero net book value. About Merix Merix is a leading manufacturer of technologically advanced, multilayer, rigid printed circuit boards for use in sophisticated electronic equipment. Merix provides high-performance materials, quick-turn prototype, pre-production and volume production services to its customers. Principal markets served by Merix include communications and networking, computing and peripherals, test, industrial and medical, defense and aerospace, and automotive end markets in the electronics industry. Additional corporate information is available on the internet at www.merix.com. Forward-Looking Statements This release contains "forward-looking statements" within the meaning of the Securities Litigation Reform Act of 1995 relating to the Company's business operations and prospects, including statements related to estimates of financial results for future reporting periods that are made pursuant to the safe harbor provisions of the federal securities laws. These forward-looking statements, which may be identified by the inclusion of words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates," "goals" ,"remains optimistic" and other similar expressions, are based on current expectations, estimates, assumptions and projections that are subject to change.
